This is an original proceeding in mandamus in this court whereby the petitioner seeks a writ against the respondent, the State Auditor of the state of Oklahoma, requiring and compelling him to issue warrants to the petitioner upon proper presentation of claims by the petitioner.
The basis of the claim herein of the petitioner is that, while he was imprisoned in the penitentiary at McAlester for the commission of an offense against the laws of the state of Oklahoma, he received an accidental personal injury from falling down *Page 282 
an elevator shaft; that the Thirteenth Legislature, by Joint Resolution No. 6, authorized the petitioner to file with the State Industrial Commission a claim for the injury sustained by him; that the State Industrial Commission made a proper finding of the amount to be paid to the petitioner; that by said resolution an appropriation was made for the payment of that amount, and that the State Auditor of the state of Oklahoma has refused and is refusing to pay the same.
There are many contentions presented in the briefs filed by the petitioner, but we think the issues in this case will be settled by the application of the rules announced by this court in Hawks v. Bland, 156 Okla. 48, 9 P.2d 720. The petitioner contends that those rules are not applicable. We do not agree with that contention. The state is in no wise liable to the petitioner for the injury sustained by him. The legislative resolution referred to provides for a gift to him of state funds.
The application for the writ is denied.
RILEY, C. J., and SWINDALL, OSBORN, BAYLESS, BUSBY, and WELCH, JJ., concur. CULLISON, V. C. J., and McNEILL, J., absent.
Note. — See under (2) annotation in 13 A. L. R. 1276; 46 A. L. R. 105; 25 Rawle C. L. 408; R. C. L. Perm. Supp. pp. 5580, 5581.